Title: To Benjamin Franklin from Castries, 18 April 1782
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


Versailles le 18 avril 1782.
J’ai l’honneur Monsieur, de Vous envoyer une liste de trois americains pris sur batimens de cette Nation et qui sont revenus d’angleterre sur le Paquebot anglois la Molly arrivé à Cherbourg. Le commissaire de Plymouth demandant en échange trois anglois dont les noms sont portés sur la même liste j’ai cru devoir vous envoyer cette piece.

J’ai l’honneur d’etre avec la considération la plus distinguée, Monsieur, Votre trés humble et trés obeïssant serviteur
Castries
Mr. franklin ministre des Etats unis de l’amerique, à Paris.
